                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 3/25/2020

 MIGUEL ANGEL SUAREZ, ex al., on behalf
 of themselves and others similarly situated,

                            Plaintiffs,
                                                                1:19-cv-07210-MKV
                    -against-
                                                              SCHEDULING ORDER
 BRASSERIE FELIX, INC. d/b/a
 RESTAURANT FELIX, ALEXANDRE
 CATTEAU, and ALAIN DENNEULIN.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Pre-Motion Conference scheduled to take place on

Wednesday, April 1, 2020 is adjourned sine die. It is further ORDERED that the parties shall

file a Joint Status Letter, no longer than six pages, by April 3, 2020 detailing any outstanding

disputes which require the Court’s attention and the parties’ respective positions on those issues.

The Court will decide whether to schedule a telephonic conference after receipt of the letter.

SO ORDERED.
                                                      _________________________________
Date: March 25, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
